Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/22 and 12/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Please change the dependency of claim 10. The claim depends on itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 2022/0029631).
With regard to claim 1: Sundstrom et al. discloses 
An analog-to-digital converter (ADC), comprising: an input pad or connector configured to receive an input signal; N+K sub-ADCs (M+N and M and N >=1;A1-AM+N)), selectively electrically coupled to the input pad or connector, configured to sample (65 Fig. 3) and convert the input signal (input of 65) into a digital representation (output of 70), wherein a given sub-ADC operates at an average sampling rate of 1/(N+K) of a sampling rate of an output of the ADC (see abstract), and wherein N and K are non-zero integers; a merge circuit (70 Fig. 3), electrically coupled to the N+K sub-ADCs, configured to combine output samples from the N+K sub-ADCs into the output of the ADC (70 Fig. 3); and a control circuit (55 Fig. 3), electrically coupled to the N+K sub-ADCs, configured to provide control signals that select a sequence of the N+K sub-ADCs used to sample (65 Fig. 3) and convert the input signal (70 Fig. 3).

With regard to claim 2: Sundstrom et al. discloses
The ADC of claim 1, wherein the selected sequence converts spectral tones in the output from N-periodic into a more-random spectrum (see para 27).

 With regard to claim 3:  Sundstrom et al. discloses
3. The ADC of claim 1, wherein the control logic is configured to select the sequence based at least in part on one or more spectral tones in a predefined range of frequencies in the output (see para 35).

With regard to claim 4: Sundstrom et al. discloses
4. The ADC of claim 1, wherein, at a given time, the control circuit is configured to select one of at least K+1 available sub-ADCs in the N+K sub-ADCs (see para 42).

With regard to claim 5: Sundstrom et al. discloses
5. The ADC of claim 1, wherein the ADC comprises a routing matrix (1X4 matrix not shown) that is configured to selectively electrically couple the input signal to the N+K sub-ADCs based at least in part on the control signals (see multiplexer 65).

With regard to claim 6: Sundstrom et al. discloses
6. The ADC of claim 5, wherein the merge circuit (70) is configured to combine the output samples from the N+K sub-ADCs based at least in part on the control signals (55).

With regard to claim 7: Sundstrom et al. discloses
7. The ADC of claim 6, wherein the merge circuit is configured to combine the output samples from the N+K sub-ADCs based at least in part on a given sub-ADC in the N+K sub- ADCs that is configured to provide a given output sample at a given time (see 70).

With regard to claim 8: Sundstrom et al. discloses
8. The ADC of claim 1, wherein the merge circuit comprises a multiplexer (see 70).

With regard to claim 11: Sundstrom et al. discloses
The ADC of claim 1, wherein the ADC is configured to dynamically select K based at least in part on power consumption and performance of the ADC (see para 3) (Time interleaved ADC operates on efficient power that leads to better performance).

With regard to claim 14: Sundstrom et al. discloses
14. The ADC of claim 1, wherein the sequence is selected: based at least in part on a random or a pseudo-random number; or using dynamic element matching (see para 9).

With regard to claim 15: Sundstrom et al. discloses
15. The ADC of claim 1, wherein the selected sequence is at least one of: non-periodic, or spectrally shaped (see para 42).

With regard to claim 16: Sundstrom et al. discloses
16. The ADC of claim 1, wherein the selected sequence has at least one of: a uniform random distribution, a non-uniform random distribution, or predefined autocorrelation properties (see para 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundstrom (US 2022/0029631) in view of Chiu (US 2015/0303934).
Sundstrom discloses essential features of the claimed invention:
With regard to claim 9: 
The ADC of claim 1, wherein the ADC is configured to calibrate the output samples based at least in part on calibration characteristics of the N+K sub-ADCs. Chiu discloses a time interleaved analog to digital converter that comprises a calibration circuit that is configured to calibrate the digital output of the converter (see 108 Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Chiu in the time interleaved analog to digital converter of Sundstrom for the benefit to increase the accuracy of the analog to digital converter circuit. 

With regard to claim 10: 
10. The ADC of claim 10, wherein the calibration characteristics of the ADC are independent of the selected sequence.
Chiu discloses a time interleaved analog to digital converter that comprises a calibration circuit that is configured to calibrate the digital output of the converter (see 108; Fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art to have applied the teachings of Chiu in the time interleaved analog to digital converter of Sundstrom for the benefit to increase the accuracy of the analog to digital converter circuit.

 With regard to claim 13: Sundstrom fails to teach:
13. The ADC of claim 1, wherein the input signal corresponds to an optical signal.
It is well known in the art that any input signal optical or otherwise can be converted to digital by time interleaving method. 
Sunday it is well known in the art that optical signal is typically processed in interleaved analog to digital converter. 

With regard to claim 19: Sundstrom discloses: 
19. An electronic device, comprising: an analog-to-digital converter (ADC), comprising: an input pad or connector configured to receive an input signal; N+K sub-ADCs (A1-AM+N)  selectively electrically coupled to the input pad or connector, configured to sample and convert the input signal into (input of 65) a digital representation (output of 70), wherein a given sub-ADC operates at an average sampling rate of 1/(N+K) of a sampling rate of an output of the ADC (see abstract), and wherein N and K are non-zero integers; a merge circuit (70 Fig. 3), electrically coupled to the N+K sub-ADCs (A1-AM+N) configured to combine output samples from the N+K sub-ADCs into the output of the ADC; and a control circuit (55 Fig. 3), electrically coupled to the N+K sub-ADCs, configured to provide control signals that select a sequence of the N+K sub-ADCs used to sample and convert the input signal (input of  65).

With regard to claim 20: Sundstrom discloses: 
20. A method for performing analog-to-digital conversion, comprising: by an analog-to-digital converter (ADC): receiving an input signal (input of 65); sampling and converting the input signal into a digital representation (output of 70) by selectively electrically coupling the input signal to N+K sub-ADCs (A1-AM+N) based at least in part on a sequence of the N+K sub-ADCs (A1-AM+N), wherein a given sub-ADC operates at an average sampling rate of 1/(N+K) (see abstract) of a sampling rate of an output of the ADC, and wherein N and K are non-zero positive integers (M+N and M and N >=1); and combining output samples (70) from the N+K sub-ADCs into the output of the ADC (output of 70).
Allowable Subject Matter
Claims 12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sunblad (US 2016/0006447); Danesh (US 2012/0050082) discloses interleaved analog to digital converters; Tousi (US 2015/0326240) discloses calibration analog to digital converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845